 


109 HR 3203 IH: Hispanic-Serving Institution Assistance Improvement Act of 2005
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3203 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to expand and extend the eligibility of Hispanic-serving institutions for assistance under title V of that Act. 
 
 
1.Short titleThis Act may be cited as the Hispanic-Serving Institution Assistance Improvement Act of 2005. 
2.Extension of Eligibility of Hispanic-Serving Institutions: Elimination of wait-out periodSection 504(a) of the Higher Education Act of 1965 (20 U.S.C. 1101c(a)) is amended to read as follows:  
 
(a)Award PeriodThe Secretary may award a grant to a Hispanic-serving institution under this title for 5 years..  
 
